Citation Nr: 0610855	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

In November 2005, the veteran and his wife presented sworn 
testimony in support of his claim at a hearing before the 
undersigned Acting Veterans Law Judge.  A copy of that 
hearing transcript is associated with the veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  He claims that his PTSD is related to an incident 
during military service in which his sister was ill with 
polio, and he requested leave to go visit her.  Apparently, 
he was charged with being away without leave during that 
time.  He also maintains that related to this incident, he 
was placed in military confinement where he suffered a 
personal assault and a physical attack.  He maintains that 
these events led to his current PTSD.  

Significantly, the Board notes that the veteran's PTSD claim 
is premised on the occurrence of a personal assault during 
service.  Although the veteran was sent a duty to 
notify/assist letter in October 2001 that informed him of the 
evidence needed to substantiate a claim for PTSD, he was not 
sent a notice letter that informed him of the specific type 
of evidence that is needed to substantiate a claim for PTSD 
based on an alleged personal assault.  As such, on remand the 
veteran must be provided with a letter that outlines such 
requirements, as set forth in the VBA Adjudication Manual, 
M21-MR, Part IV, subpart ii, Chapter 1, Section D, paragraph 
17 (December 13, 2005).   

The Board notes that the veteran's service medical records 
are contained in his claims file.  Although there is a March 
2003 communication in the file from the National Personnel 
Records Center (NPRC) suggesting that the veteran's military 
personnel records would have been stored in a location that 
was affected by the 1973 fire at that facility, his service 
medical records were received from the NPRC in 1995 and do 
not appear to have been burned or otherwise affected by the 
fire.  

Although the veteran's service medical records are in the 
file, it does not appear that any attempts have been made to 
obtain copies of the veteran's service personnel records.  As 
these records may contain significant information that 
corroborates the veteran's description of stressful incidents 
that occurred in service, particularly the incident in which 
he left service for a few days to visit his sister, it is 
essential that these records are obtained in order to 
properly adjudicate this claim.  The Board emphasizes that in 
accordance with the requirements set forth in 38 C.F.R. 
§ 3.159(c)(2), VA must make as many requests are necessary to 
obtain the veteran's service personnel records.  VA will end 
such efforts only if VA concludes that the records do not 
exist, or that further efforts to obtain such records would 
be futile.  38 C.F.R. § 3.159(c)(2).  

In the veteran's original claim for service connection, 
received in May 1995, he listed treatment from a Harold Levy, 
M.D., in Shreveport, Louisiana, from 1993-1995.  These 
records do not appear in the claims file, and it does not 
appear that any attempts were made to assist the veteran in 
obtaining these records.  As such, efforts should be 
undertaken to assist the veteran in obtaining copies of these 
records.  Additionally, in a January 2003 VA outpatient 
psychiatry note, the veteran reported that he was seeing a 
private psychologist at the Taylor Clinic in Brownwood, 
Texas, "to support his claim for PTSD."  There are no 
records reflecting such treatment and/or evaluation available 
for review.  Therefore, these should be obtained as well.

The record also reveals that the veteran receives disability 
benefits from the Social Security Administration (SSA).  A 
September 2001 VA treatment record reports that the veteran 
receives monthly SSA benefits, and a May 2004 print out sheet 
reflects payment amounts from SSA.  At the November 2005 
hearing, the veteran stated that he began receiving SSA 
disability benefits sometime in the early to mid 1990's.  He 
also stated that he had several medical evaluations performed 
by SSA.  As the veteran is currently receiving disability 
benefits from SSA, VA has a duty to obtain those Federal 
records, particularly as they may be relevant to the claims 
on appeal.  See 38 C.F.R. § 3.159(c)(1).  See Voerth v. West, 
13 Vet. App. 117, 121 (1999) (holding that duty to assist, 
then under 38 U.S.C. § 5107(a) (the predecessor duty-to-
assist authority prior to enactment of section 5103A), 
includes "the responsibility of VA to obtain any relevant 
records from the [SSA]"); Baker v. West, 11 Vet. App. 163, 
169 (1998) (holding that when VA is put on notice of SSA 
records prior to issuance of final decision, Board must seek 
to obtain records pursuant to section 5107(a) duty to 
assist); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (concluding that VA had duty to obtain SSA records 
when it had actual notice that the veteran was receiving SSA 
benefits).

After the above development is completed, the RO should 
ascertain whether there is sufficient evidence to corroborate 
the veteran's claimed in-service stressors, which form the 
basis of his PTSD claim.  If so, the RO should schedule the 
veteran for a VA examination for PTSD to determine whether he 
has a current diagnosis of PTSD that is causally linked to 
any verified stressors or events surrounding his claim of 
personal assault in service.  

The Board acknowledges that this claim has been pending for 
some time, and the Board sincerely regrets any additional 
delay that will result from this remand.  However, as 
explained above, the record is simply not complete.  In order 
to afford the veteran the due process to which he is 
entitled, the additional development requested in this remand 
must be undertaken.  Therefore, in light of the foregoing, 
this case is REMANDED for the following development:

1.  Please send the veteran VCAA notice 
for a claim for PTSD based on a claimed 
personal assault.  This letter must 
comply with the requirements set forth in 
the VBA Adjudication Manual, M21-MR, Part 
IV, subpart ii, Chapter 1, Section D, 
paragraph 17 (December 13, 2005) for 
developing claims for PTSD based on 
personal assault.  This letter must also 
comply with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  

2.  Please obtain a complete copy of the 
veteran's service personnel records from 
his period of active military duty in the 
Air Force, from January 1964 to April 
1965.  Efforts to obtain these records 
should continue unless it is reasonably 
certain that the records do not exist, or 
until it is determined that it would be 
futile to continue searching for such 
records.  If such records cannot be 
obtained, the file must be documented 
with coherent reasons as to why the 
records could not be obtained.  
 
3.  Please assist the veteran in 
obtaining treatment records provided by 
Harold Levy, M.D., in Shreveport, 
Louisiana, from 1993-1995, and the 
private psychologist at the Taylor Clinic 
in Brownwood, Texas, which was referenced 
in the January 2003 VA treatment record.  
Efforts to obtain such records should be 
clearly documented in the claims file, 
including reasons why the records could 
not be obtained, if such is the case.

4.  Request copies of all medical records 
associated with the veteran's disability 
benefits he is receiving from the Social 
Security Administration, including a copy 
of any reports concerning the award of 
disability benefits.  Efforts to obtain 
such records should be clearly documented 
in the claims file, and if such records 
cannot be obtained, the file must contain 
a valid explanation as to why.  

5.  After the development requested above 
has been completed, please review the 
record to determine if there is adequate 
information to confirm the veteran's 
alleged stressors regarding events that 
took place in service, particularly those 
related to the personal assault claims he 
alleges.  If sufficient confirmation of 
such stressors exists, please schedule 
the veteran for a VA psychiatric 
examination for PTSD.  The claims folder 
must be made available to the examiner 
for review before the examination, and 
the examiner must be informed of the 
confirmed stressors that should be 
considered in evaluating the veteran for 
PTSD.  All tests and studies deemed 
helpful by the examiner should be 
accomplished in conjunction with the 
examination.  The examiner is requested 
to render an opinion as to whether the 
veteran currently has PTSD based on his 
claimed (confirmed) stressors.  The 
complete rationale for all opinions 
expressed should be fully explained.  

6.  After the development requested above 
has been completed to the extent 
possible, please review the record, to 
include any evidence associated with the 
file since the November 2005 BVA Travel 
Board hearing.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


